Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Rejections based on Prior Art
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9, 12-15, 17, 22, 29, 33 and 36-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Linden (US 4,832,601).
	Note the annotated Figure 2 of Linden below.  In regard to the “through hole” limitation of claim 3, note Figures 4-6.  In regard to claims 17, 22 and 25, note column 5, lines 25-40.

    PNG
    media_image1.png
    752
    546
    media_image1.png
    Greyscale


	In response to the present rejection, applicant amended claims 1, 15, and 17 to require  that the first fastener attachment is configured to engage the dental implant “independently of rotational position relative to a longitudinal axis of the dental implant” and declared without .

Claims 1-3, 10-13, 29, 33 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brammann (US 5,468,150).
In Figure 2, Brammann discloses an implant connection assembly comprised of a first fastener 120, 122 having an attachment 132, 134 formed as a snap fit with implant 102 and a second fastener 154 configured to fasten dental component 148 to the first fastener 120, 122.  The Brammann first and second fasteners are capable of a prefastened state and a fastened state.  In regard to claim 10, note implant screw 136.
In response to the present rejection, applicant amended claims 1, 15, and 17 to require  that the first fastener attachment is configured to engage the dental implant “independently of rotational position relative to a longitudinal axis of the dental implant” and declared without explanation that Brammann does not disclose such a feature.  The examiner notes that the identified first fastener 120, 122 includes a hex configuration (column 4, line 15) configured to engage the dental implant independently of any particular rotational positions as multiple rotational positions are possible – the Brammann arrangement appears to reasonably meet the broad undefined language that applicant has added to the claims.


Claims 1-3, 9, 12-15, 17, 22, 29, 33, 35, 37 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilje (WO 90/04951).
Wilje discloses a first fastener 21 configured to engage dental implant 1 independent of the rotational position of the implant in a snug fit manner (“press fit” – page 6, line 13), a second fastener 14 configured to fasten dental component 2 to the first fastener 21 (note Figure 2).  The connection assembly is removably attached to the implant and capable of being attached in a pre-fastened and a fastened state.  The relative position between the dental component 2 and dental implant 1 may be adjusted (note Figure 3).

Response to Applicant’s Remarks
In response to the present rejection, applicant amended claims 1, 15, and 17 to require  that the first fastener attachment is configured to engage the dental implant “independently of rotational position relative to a longitudinal axis of the dental implant” and declared without explanation that Linden and Brammann do not disclose such a feature.  As noted above  Linden and Brammann both appear to reasonably disclose the feature.  The new rejection based on Wilje, however, has been applied to address a narrower interpretation of the language.

Allowable Subject Matter
	Claims 4-8, 30, 31, and 34 are objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form to include all of the limitations of the claims from which they depend.

Action Made Final
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        (571) 272-4712